Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Kikuchi (WO 2018/207914), Song et al. (US 9914811), Park et al. (US 20180142127), and Ju et al. (US 9580555).
Kikuchi discloses a hard coat film comprising a base layer and a hard coat layer, wherein the hard coat layer is formed from an alicyclic-epoxidized silsesquioxane and the base layer can be polycarbonate, PEN, PET, or polyimide.  However, Kikuchi is silent to the polyamideimide as claimed for the base layer.  Song discloses a window film comprising a polyamideimide and a polysilsesquioxane hard coating, wherein the polyamideimide is formed from a fluorinated diamine, aromatic dianhydride, and an aromatic diacid dichloride, resulting in a polyamideimide that is a random copolymer.  However, Song is silent to embodiments showing a block copolymer as claimed and the polysilsesquioxane is an alicyclic-epoxidized silsesquioxane.  Park discloses a hard coating composition and flexible display window comprising a hard coating formed from the composition and a base layer.  The base layer is formed from a polyimide, polycarbonate, and PET and the hard coating is formed from alicyclic-epoxidized silsesquioxane.  However, Park is silent to the claimed polyamideimide.  Ju discloses a polyamideimide as a substitute for polyimide, wherein the polyamideimide is formed from a fluorinated diamine, aromatic dianhydride, aromatic diacid dichloride, and a cycloaliphatic dianhydride.  However, Ju is silent to the hard coating as claimed.  While it is noted that the prior art discloses each element separately, the effect as claimed is the result of the combination of the specific polyamideimide have a block structure and fluorinated groups and alicyclic-epoxidized silsesquioxane as claimed, which was not contemplated within the prior art.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783